DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	No claim(s) has/have been amended.
5.	Claims 2 – 3, 5 – 6, 8 – 11, 13, 15 – 36, 38 – 40, 42, 44 – 45, 48 – 49, 52, 54 - 56 have been cancelled. 
6.	Pending claims include claims 1, 4, 7, 12, 14, 37, 41, 43, 46 – 47, 50 – 51, 53, 57 - 63  (renumbered as claims 1 - 20).
Information Disclosure Statement 
The information disclosure statement filed on 12/08/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Arguments
Applicant' s arguments  filed 12/08/2021, with respect to the rejection(s) of claim(s) 1, 4, 7, 12, 14, 37, 41, 43, 46 – 47, 50 – 51, 53, 57 -63 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Reason for allowance/ Allowable Subject Matter

1.	Claims 1, 4, 7, 12, 14, 37, 41, 43, 46 – 47, 50 – 51, 53, 57 -63  (renumbered as claims 1 - 20) are allowed. The Applicant's arguments along with the amendments to the most recent set of claims submitted on 12/08/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“… sending, by the first communication node, the RRC signaling to a second communication node; determining, by the first communication node, a medium access control-control element (MAC-CE) signaling that carries information that indicates that a second set of TCI states are activated, wherein the second set of TCI states include at least one TCI state that is activated from the first set of TCI states; wherein the second set of TCI states are activated based on a bitmap associated with the first set of TCI states wherein each TCI state from the first set of TCI states corresponds to a respective bit in the bitmap, wherein a specific value in a bit position indicates whether a TCI state associated with the bit position is activated; and sending, by the first communication node, the MAC-CE signaling to the second communication node.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.